DETAILED ACTION
Status of Claims
This is a non-final action in reply to the application filed on September 22, 2022.
Claim 14 has been amended.
Claims 1-7 and 17-20 have been cancelled.
Claims 21-31 have been added.
Claims 8-16 and 21-31 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 9/22/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the GIS server is configured to geolocate the computing equipment to monitor the relative location of the computing equipment to ensure compliance with the response plan” Examiner is not clear is the GIS server configured to geolocate the computing equipment and to monitor the relative location of the computing equipment? Or the computing equipment monitor the relative location of another computing equipment? The same rationale applies to claim 23. Appropriate correction is required.
Claim 21 recites “a GIS module configured to identify a plurality of threats to the business continuity of the organization” Examiner is not clear how a GIS module can identify a plurality of threats? Appropriate correction is required. 
Claims 8 and 21 recites the limitation "the highest risk". Claim 9 recites the limitation "the relative location".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-16 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 8-16 falls within statutory class of a process, and claims 21-31 falls within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a computer system, the computing system including computing hardware of at least one processor, data storage, an operating system implemented on the computing hardware, a display interface, and input/output facilities, the method being executed by the computer system, and comprising: 
executing a geographic information system (GIS) server configured to provide location data; identifying a plurality of threats to business continuity to the organization using at least the location data to identify an impact area relative to worker locations for each of the plurality of threats; ordering the plurality of threats according to the highest risk to business continuity to the organization, wherein the ordering is conducted automatically by the computing hardware according to at least a number of organizational facilities impacted by the threat, a number of workers impacted by the threat, an impact cost of the threat, and a probability of the threat occurring; 
generating a response plan to at least one of the ordered plurality of threats, wherein the response plan includes computing equipment needs for a plurality of worker profiles; and 
deploying computing equipment resources according to the computing equipment needs for each of the workers matching the plurality of worker profiles

Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Certain Methods of Organizing Human Activity such fundamental economic principles or practices including hedging, insurance, mitigating risk. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor, data storage, display interface,  input/output facilities and GIS server are recited at a high level of generality, i.e., as a generic processor/data storage/display interface/input/output facilities. This generic processor, data storage, display interface and input/output facilities is no more than mere instructions to apply the exception using a generic processor, data storage, display interface and  input/output facilities component. The GIS Server is used as a tool  in its ordinary capacity, to carry out the abstract idea.  Further, processor configured to cause receiving/determining/transmitting data and a memory to store is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor, data storage, display interface,  input/output facilities and GIS server. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a user/service subsystem is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic processor, data storage, display interface,  input/output facilities and GIS server type structure at ¶ 0059:  “Server 306 generally includes processor 310 and memory 312. Processor 310 can be any programmable device that accepts digital data as input, is configured to process the input according to instructions or algorithms, and provides results as outputs. In an embodiment, processor 310 can be a central processing unit (CPU) configured to carry out the instructions of a computer program. Processor 310 is therefore configured to perform basic arithmetical, logical, and input/output operations.” ¶0054: “Location module 214 can provide cartographical and other geographic information system (GIS) data from the North American Cartographical Information Society (NACIS), National Weather Service or other sources. The cartographical data can be stored locally, accessed remotely when needed, and/or periodically synchronized. In other embodiments, location module 214 can comprise a discrete database comprising data separate from GIS data. In embodiments, location module 214 can be populated independently of GIS data or in combination with GIS data.” And ¶0064: “Servers 502, 504, 506, and 508 can comprise one or more processors, memory, and storage (including databases).” See also Figure 3. Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 9-16 and 22-31 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 9 and 22 further limit the abstract idea by monitoring, by the GIS server, the relative location of the computing equipment resources to ensure compliance with the response plan (a more detailed abstract idea remains an abstract idea). Claims 10 and 23 further limit the abstract idea that the GIS server is configured to geolocate the computing equipment to monitor the relative location of the computing equipment to ensure compliance with the response plan (a more detailed abstract idea remains an abstract idea). Claims 11 and 24 further limit the abstract idea by displaying, using the display interface, a map of the impact areas relative to worker locations for each of the plurality of threats (a more detailed abstract idea remains an abstract idea). Claims 12 and 25 further limit the abstract idea that each of the ordered plurality of threats is displayed according to a color-coded and ranked list (a more detailed abstract idea remains an abstract idea). Claims 13 and 26 further limit the abstract idea that the impact areas are overlaid on worker locations and an organization office (a more detailed abstract idea remains an abstract idea). Claims 14 and 27 further limit the abstract idea that the response plan comprises: identifying, using the computer system, a plurality of job classes required to respond to the at least one of the ordered plurality of threats; 6Application No. 14/966,153 training workers within each of the plurality of job classes required to respond to the at least one of the ordered plurality of threats; and monitoring, using the computer system, the training of the workers within each of the plurality of job classes (a more detailed abstract idea remains an abstract idea). Claims 15 and 28 further limit the abstract idea that prior to training workers, an evaluation of a worker role is conducted based on the response plan, wherein the worker is trained only if the worker role meets a response plan requirement (a more detailed abstract idea remains an abstract idea). Claims 16 and 29 further limit the abstract idea by redirecting server access to the deployed computing equipment resources in response to a threat (a more detailed abstract idea remains an abstract idea). Claim 30 further limit the abstract idea that a crisis classification module configured to provide crisis level data for one or more crisis levels and to associate one of the one or more crisis levels with each of the plurality of threats, wherein the crisis level data indicates what responses are appropriate based on instructions provided by the organization or an external organization (a more detailed abstract idea remains an abstract idea). And claim 31 further limit the abstract idea that the response plan is based on crisis level data associated with the at least one of the ordered plurality of threats (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity such fundamental economic principles or practices including hedging, insurance, mitigating risk.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8, 14-16, 21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over George Whitney (US 2015/0379443 A1) in both view of Creagh et al., (US 2014/0136276 A1) hereinafter “Creagh” and Del Bianco et al., (US 2007/0271198 A1) hereinafter “Del Bianco”. 
Claim 8:
Whitney as shown discloses a machine-implemented method for business continuity planning for an organization with a computer system, the computing system including computing hardware of at least one processor, data storage, an operating system implemented on the computing hardware, a display interface, and input/output facilities (Figure 57), the method being executed by the computer system, and comprising:
identifying a plurality of threats to business continuity to the organization (Figures 12-13, 31) using at least the location data to identify an impact area relative to worker locations for each of the plurality of threats (0173: “To facilitate management of each recovery project, the coordination of resources for all recovery projects and to enhance cost recovery, projects may be divided by area, type of project, geographic area or other convention. As projects are completed 5680 risk management organizations return to the Assess phase to determine how vulnerability and potential impacts may be reduced before a subsequent event occurs.”);
Whitney teaches in ¶0172: “Computer-enabled incident management systems such as WebEOC and E Team have provided support for risk management response operations for over 10 years. Common characteristics of these systems are that they facilitate remote event management or coordination for a multitude of users, shared information and workspace, messaging, resource management and the use of geographic information systems to enhance visualization of response.” Whitney is silent with regard to the following limitations. However Creagh in an analogous art of risk management for the purpose of providing the following limitations as shown does:

executing a geographic information system (GIS) server configured to provide location data (¶0023: “collecting geographic information system (GIS) data on the one or more geographical regions”, ¶0043: “receiving geographic information system (GIS) data on the one or more geographical regions”);
Both Whitney and Creagh teach risk management. Whitney teaches in the Abstract  establishing, evaluating, managing and enhancing risk management programs.” Creagh teaches in the Abstract  “A quantitative based risk assessment process.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Creagh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Creagh to the teaching of Whitney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as executing a geographic information system (GIS) server configured to provide location data into similar systems.  Further, as noted by Creagh “to conduct more effective and representative risk assessment programs, there is a need for a risk assessment program for industrial development applications.” (Creagh, ¶0014).
Whitney as explained above teaches the plurality of threats. Whitney also teaches in ¶0173: “Part of the impact assessment may involve identifying costs associated with an event like damaged facilities, repair costs, regular time and overtime of response personnel, etc.” Creagh teaches in ¶0085: “the process steps for the generation of a quantitative risk assessment are within the scope of the technology as are the process steps for the output of the quantitative risk assessment for allowing mitigation of impact and/or risk.” Whitney in view of Creagh is silent with regard to the following limitations. However Del Bianco in an analogous art of risk management for the purpose of providing the following limitations as shown does:
ordering the plurality of threats according to the highest risk to business continuity to the organization, wherein the ordering is conducted automatically by the computing hardware according to at least a number of organizational facilities impacted by the threat, a number of workers impacted by the threat, an impact cost of the threat, and a probability of the threat occurring (¶0029-0030: “FIG. 1A, the qualitative analysis of step 120, a process executed right after the identification of the risks in step 110, generally include estimating the probability of any occurrences and the possible impacts of risks in a simple manner, based on pre-defined scales so as to generate a list of priority project risks. These scales can be strictly qualitative and divided in user-defined categories, for example, in “Very Low”, “Low”, “Moderate”, “High” and “Very High”, or the scales can be associated to numerical values, as exemplified in Tables 1-3 […] Turning now to FIG. 1B, the defining of the impacts to the identified risks in step 120, corresponding to the exemplary Tables 1-3, generally includes the steps of determining the probability that the risk will occur in step 121, determining scheduling impact of the risk in step 122, and determining a cost impact of the risk in step 123. Optionally the cost impacts of the risk from step 123 may be used to classify the risks, step 124. Then, the process of steps 121-124 may be repeated for other risks, step 126.” See also ¶0035-0036);
Both Whitney and Del Bianco teach risk management. Whitney teaches in the Abstract  establishing, evaluating, managing and enhancing risk management programs.” Del Bianco teaches in the Abstract  “A semi-quantitative analysis on the risk management process increases the possibility of performing an accurate risks comparison” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Del Bianco would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Del Bianco to the teaching of Whitney in view of Creagh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as ordering the plurality of threats according to the highest risk to business continuity to the organization, wherein the ordering is conducted automatically by the computing hardware according to at least a number of organizational facilities impacted by the threat, a number of workers impacted by the threat, an impact cost of the threat, and a probability of the threat occurring into similar systems.  Further, as noted by Del Bianco “The use of such method makes the prioritization process more efficient, helping the managers and other personnel involved on the process to focus their efforts to the most critical risks for the project's success..” (Del Bianco, Abstract).
	In addition, Whitney teaches:
generating a response plan to at least one of the ordered plurality of threats, wherein the response plan includes computing equipment needs for a plurality of worker profiles; and deploying computing equipment resources according to the computing equipment needs for each of the workers matching the plurality of worker profiles (¶0162: “alert and notification of responders, other program stakeholders, and the public 5520; assessing conditions that necessitate response in order to organize and direct appropriate activities 5530; planning an effective response, either in whole or in part 5540; and implementation of action planning 5550. The implementation of a particular response plan or course of action involves activity to direct or coordinate resources 5551, sharing information among and between responders and those who directly or indirectly support response 5552”, figure 55, see also ¶0172: “One preferred embodiment makes available the results of all hazard/threat assessments, outcomes, priorities, preparedness activities, stakeholder, and resource and project information during response”);


Claim 21:
The limitations of claim 21 encompasses substantially the same scope as claim 8. Accordingly, those similar limitations are rejected in substantially the same manner as claim 8, as described above. The following limitations differs from claim 8:
instructions that, when executed on the computing hardware, cause the computing hardware to implement: a user interface configured to present business continuity data to a user via the display interface of the computing hardware (Figure 57);
Claim 14:
Whitney as shown discloses the following limitations:
wherein the response plan comprises: identifying, using the computer system, a plurality of job classes required to respond to the at least one of the ordered plurality of threats (Figure 55, note reference character 5520 “Alert, notify, and activate responders”, ¶0100: “Distinct from hazard/threat and element outcomes is the need to develop certain resources and capabilities to perform work (i.e., firefighting, emergency medical services, reconstituting information technology, sheltering, and threat interdiction));
training workers within each of the plurality of job classes required to respond to the at least one of the ordered plurality of threats (¶0163: “train individuals and organizations to implement those plans 5420” and ¶0107);
and monitoring, using the computer system, the training of the workers within each of the plurality of job classes. (¶0163: “then exercise and evaluate response by employing all of the previous tasks to practice a response.” See also figures 6 and 54);



Claim 27:
The limitations of claim 27 encompasses substantially the same scope as claim 14. Accordingly, those similar limitations are rejected in substantially the same manner as claim 14, as described above.
Claim 15:
Whitney as shown discloses the following limitations:
wherein prior to training workers, an evaluation of a worker role is conducted based on the response plan, wherein the worker is trained only if the worker role meets a response plan requirement (¶0163: “train individuals and organizations to implement those plans 5420 […] then exercise and evaluate response by employing all of the previous tasks to practice a response.” See also figures 6 and 54” and ¶ 0107: “the entire process of becoming ready, a risk management program engages in regular collaboration with program stakeholders and continuous program evaluation and improvement.”);
Claim 28:
The limitations of claim 27 encompasses substantially the same scope as claim 15. Accordingly, those similar limitations are rejected in substantially the same manner as claim 15, as described above.
Claim 16:
Whitney as shown discloses the following limitations:
comprising redirecting server access to the deployed computing equipment resources in response to a threat (Figure 27, ¶0175: “c. Web-hosted solution.One preferred embodiment of this invention makes use of a computerized and responsive-design GUI, relational database management system, model-view-controller software architecture with a robust business logic layer, servers, routers and firewalls to deploy a hosted web solution.”);
Claim 29:
The limitations of claim 29 encompasses substantially the same scope as claim 16. Accordingly, those similar limitations are rejected in substantially the same manner as claim 16, as described above.
Claims 9-10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over George Whitney (US 2015/0379443 A1), Creagh et al., (US 2014/0136276 A1) hereinafter “Creagh” and Del Bianco et al., (US 2007/0271198 A1) hereinafter “Del Bianco” as applied to claims 8 and 21 further in view of Riland et al., (US 2016/0343093 A1) hereinafter “Riland”.
Claim 9:
Whitney teaches as explained above the resources needed for the response plan. Creagh as explained above teaches a GIS that collects and receives geographical data. Whitney in view of Creagh and Del Bianco is silent with regard to the following limitations. However Riland in an analogous art of risk management for the purpose of providing the following limitations as shown does:
further comprising monitoring, by the GIS server, the relative location of the computing equipment resources to ensure compliance with the response plan (¶0050: “ Asset impact predictions can also be processed based on geographic constraints 614 (geofences/geoboundaries) and/or other constrains/criteria 616 (e.g., time) to generate alerts 620 and/or action plans/mobile asset positioning. Alerts 620 and/or visualizations can be utilized to provide crew response plans 622, asset inventory response plans 624,.” See also ¶0069: “an implementation of the URAMS can receive mobile utility asset data (e.g., responder information, asset part information, crew information, location information, etc.) for a given region and determines mobile asset allocation parameters based on at least one utility asset functionality result, and in that way, provide an optimized response plan, which takes the various asset locations and risk/threat parameters into account. The mobile utility asset data can include mobile asset type, asset number, asset current location, asset status, and/or the like.”);
Both Whitney and Riland teach risk management. Whitney teaches in the Abstract  establishing, evaluating, managing and enhancing risk management programs.” Riland teaches in ¶0063  “FIG. 7A provides an exemplary at risk asset determination interface. URAMS may provide event alerts and network and asset analytics, such as Miles and Minutes Count, Predictive Outage Optimization, Crew Management, Placement, Hold over and call out, Mutual assistance, Safety, Service Adjustment, Risk from damaged assets (explosions, safety, etc.), Isolate affected customers, Protect network equipment, and/or the like.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Riland would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Riland to the teaching of Whitney in view of Creagh and Del Bianco would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising monitoring, by the GIS server, the relative location of the computing equipment resources to ensure compliance with the response plan into similar systems.  Further, as noted by Riland “URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers.” (Riland, ¶0044).
Claim 22:
The limitations of claim 22 encompasses substantially the same scope as claim 9. Accordingly, those similar limitations are rejected in substantially the same manner as claim 9, as described above.

Claim 10:
Whitney teaches as explained above the resources needed for the response plan. Creagh as explained above teaches a GIS that collects and receives geographical data. Whitney in view of Creagh and Del Bianco is silent with regard to the following limitations. However Riland in an analogous art of risk management for the purpose of providing the following limitations as shown does:
wherein the GIS server is configured to geolocate the computing equipment to monitor the relative location of the computing equipment to ensure compliance with the response plan (¶0088: “wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database”, ¶0050: “ Asset impact predictions can also be processed based on geographic constraints 614 (geofences/geoboundaries) and/or other constrains/criteria 616 (e.g., time) to generate alerts 620 and/or action plans/mobile asset positioning. Alerts 620 and/or visualizations can be utilized to provide crew response plans 622, asset inventory response plans 624,.” See also ¶0069: “an implementation of the URAMS can receive mobile utility asset data (e.g., responder information, asset part information, crew information, location information, etc.) for a given region and determines mobile asset allocation parameters based on at least one utility asset functionality result, and in that way, provide an optimized response plan, which takes the various asset locations and risk/threat parameters into account. The mobile utility asset data can include mobile asset type, asset number, asset current location, asset status, and/or the like.”);
Both Whitney and Riland teach risk management. Whitney teaches in the Abstract  establishing, evaluating, managing and enhancing risk management programs.” Riland teaches in ¶0063  “FIG. 7A provides an exemplary at risk asset determination interface. URAMS may provide event alerts and network and asset analytics, such as Miles and Minutes Count, Predictive Outage Optimization, Crew Management, Placement, Hold over and call out, Mutual assistance, Safety, Service Adjustment, Risk from damaged assets (explosions, safety, etc.), Isolate affected customers, Protect network equipment, and/or the like.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Riland would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Riland to the teaching of Whitney in view of Creagh and Del Bianco would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the GIS server is configured to geolocate the computing equipment to monitor the relative location of the computing equipment to ensure compliance with the response plan into similar systems.  Further, as noted by Riland “URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers.” (Riland, ¶0044).
Claim 23:
The limitations of claim 23 encompasses substantially the same scope as claim 10. Accordingly, those similar limitations are rejected in substantially the same manner as claim 10, as described above.
Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over George Whitney (US 2015/0379443 A1), Creagh et al., (US 2014/0136276 A1) hereinafter “Creagh” and Del Bianco et al., (US 2007/0271198 A1) hereinafter “Del Bianco” as applied to claims 8 and 21 further in view of Meyer et al., (US 2005/0055308 A1) hereinafter “Meyer”.


Claim 11:
Whitney as explained above teaches the plurality of threats. Whitney in view of Creagh and Del Bianco is silent with regard to the following limitations. However Meyer in an analogous art of risk management for the purpose of providing the following limitations as shown does:
further comprising displaying, using the display interface, a map of the impact areas relative to worker locations for each of the plurality of threats (¶0215: “a graphical artifact representing a first asset 3813 such as a person on the ground at a location, and a graphical artifact representing a second asset 3814 such as a private facility. Further, the map page 3810 may also include a geofence 3815 representing a threat boundary. In the example, of FIG. 38 b, the area inside the geofence may represent a safe area, and the area outside the geofence may represent an area having an unacceptably high threat or risk.” See also figures 27 and 38b);
Both Whitney and Meyer teach risk management. Whitney teaches in the Abstract  establishing, evaluating, managing and enhancing risk management programs.” Meyer teaches in the Abstract “ receiving intelligence from at least one intelligence source, and generating a risk assessment report based on the intelligence.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Meyer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Whitney in view of Creagh and Del Bianco would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising displaying, using the display interface, a map of the impact areas relative to worker locations for each of the plurality of threats into similar systems.  Further, as noted by Meyer “A map 601 may include an indication of a one or more asset locations 602 that could be affected by the increased risk environment based on, among other things, the asset being within one or more impact areas 604 associated with the epicenter of a critical alert 603.” (Meyer, ¶0197).
Claim 24:
The limitations of claim 24 encompasses substantially the same scope as claim 11. Accordingly, those similar limitations are rejected in substantially the same manner as claim 11, as described above.
Claim 12:
Whitney as explained above teaches the plurality of threats. Del Bianco as explained above teaches the ordered plurality of threats and a ranked list in ¶0029: “generate a list of priority project risks”. 9Whitney is silent with regard to the following limitations. However Creagh in an analogous art of risk management for the purpose of providing the following limitations as shown does:
wherein each of the ordered plurality of threats is displayed according to a color-coded and ranked list (Figure 7 illustrates “Areas shaded in color scheme from red to light green. Red areas represent higher Project risk with respect to the final QRAF model.”);
Both Whitney and Creagh teach risk management. Whitney teaches in the Abstract  establishing, evaluating, managing and enhancing risk management programs.” Creagh teaches in the Abstract  “A quantitative based risk assessment process.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Creagh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Creagh to the teaching of Whitney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wherein each of the ordered plurality of threats is displayed according to a color-coded and ranked list into similar systems.  Further, as noted by Creagh “to conduct more effective and representative risk assessment programs, there is a need for a risk assessment program for industrial development applications.” (Creagh, ¶0014).
Claim 25:
The limitations of claim 25 encompasses substantially the same scope as claim 12. Accordingly, those similar limitations are rejected in substantially the same manner as claim 12, as described above.
Claim 13:
Whitney as explained above teaches the plurality of threats. Whitney in view of Creagh and Del Bianco is silent with regard to the following limitations. However Meyer in an analogous art of risk management for the purpose of providing the following limitations as shown does:
wherein the impact areas are overlaid on worker locations and an organization office (¶0215: “a graphical artifact representing a first asset 3813 such as a person on the ground at a location, and a graphical artifact representing a second asset 3814 such as a private facility. Further, the map page 3810 may also include a geofence 3815 representing a threat boundary. In the example, of FIG. 38 b, the area inside the geofence may represent a safe area, and the area outside the geofence may represent an area having an unacceptably high threat or risk.” See also figures 27 and 38b);
Both Whitney and Meyer teach risk management. Whitney teaches in the Abstract  establishing, evaluating, managing and enhancing risk management programs.” Meyer teaches in the Abstract “ receiving intelligence from at least one intelligence source, and generating a risk assessment report based on the intelligence.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Meyer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Whitney in view of Creagh and Del Bianco would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the impact areas are overlaid on worker locations and an organization office into similar systems.  Further, as noted by Meyer “A map 601 may include an indication of a one or more asset locations 602 that could be affected by the increased risk environment based on, among other things, the asset being within one or more impact areas 604 associated with the epicenter of a critical alert 603.” (Meyer, ¶0197).
Claim 26:
The limitations of claim 26 encompasses substantially the same scope as claim 13. Accordingly, those similar limitations are rejected in substantially the same manner as claim 13, as described above.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over George Whitney (US 2015/0379443 A1), Creagh et al., (US 2014/0136276 A1) hereinafter “Creagh” and Del Bianco et al., (US 2007/0271198 A1) hereinafter “Del Bianco” as applied to claim 21 further in view of Donald Spector et al., (US 2011/0071880 A1).
Claim 30:
Whitney as explained above teaches the plurality of threats and response plans. Whitney in view of Creagh and Del Bianco is silent with regard to the following limitations. However Spector in an analogous art of risk/emergency management for the purpose of providing the following limitations as shown does:
wherein the instructions that, when executed on the computing hardware, cause the computing hardware to further implement: a crisis classification module configured to provide crisis level data for one or more crisis levels and to associate one of the one or more crisis levels with each of the plurality of threats, wherein the crisis level data indicates what responses are appropriate based on instructions provided by the organization or an external organization (¶0009-0010: “The emergency request may also contain an emergency level and if the level is high, the server will automatically send the closest responder to the emergency location. […] If the emergency level that is transmitted is low, the user is directed to the location of a responder meeting the criteria set and no responder is dispatched to the location of the emergency.” See also figure 5);
Both Whitney and Spector teach risk/emergency management. Whitney teaches in the Abstract  “establishing, evaluating, managing and enhancing risk management programs.” And ¶0016: “a risk manager should attempt to reduce vulnerability before preparing to respond to a risk-induced event like an emergency.” Spector teaches in the Abstract “the user data includes an emergency code and the server determines if a specialized responder is required based upon the emergency code.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Spector would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Spector to the teaching of Whitney in view of Creagh and Del Bianco would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the instructions that, when executed on the computing hardware, cause the computing hardware to further implement: a crisis classification module configured to provide crisis level data for one or more crisis levels and to associate one of the one or more crisis levels with each of the plurality of threats, wherein the crisis level data indicates what responses are appropriate based on instructions provided by the organization or an external organization into similar systems.  Further, as noted by Spector “the user data includes an emergency code and the server determines if a specialized responder is required based upon the emergency code.” (Spector, Abstract).
Claim 31:
Whitney as explained above teaches the plurality of threats and response plans. Whitney in view of Creagh and Del Bianco is silent with regard to the following limitations. However Spector in an analogous art of risk/emergency management for the purpose of providing the following limitations as shown does:
wherein the response plan is based on crisis level data associated with the at least one of the ordered plurality of threats (figure 5);
Both Whitney and Spector teach risk/emergency management. Whitney teaches in the Abstract  “establishing, evaluating, managing and enhancing risk management programs.” And ¶0016: “a risk manager should attempt to reduce vulnerability before preparing to respond to a risk-induced event like an emergency.” Spector teaches in the Abstract “the user data includes an emergency code and the server determines if a specialized responder is required based upon the emergency code.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Spector would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Spector to the teaching of Whitney in view of Creagh and Del Bianco would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the response plan is based on crisis level data associated with the at least one of the ordered plurality of threats into similar systems.  Further, as noted by Spector “the user data includes an emergency code and the server determines if a specialized responder is required based upon the emergency code.” (Spector, Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623